          Case 19-01213                Doc 15         Filed 02/08/19 Entered 02/08/19 16:00:11                                Desc Main
                                                        Document     Page 1 of 3
Fill in this information to identify the case:

Debtor 1                   Zaid K. Aljazi
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Northern          District of      Illinois
                                                                                          (State)

Case number              19-01213



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:         RoundPoint Mortgage Servicing Corporation                           Court claim no. (if known):   N/A

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 5131

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                      Dates incurred                                     Amount
1.       Late Charges                                                                                                 (1)
2.       Non-sufficient funds (NSF) fees                                                                              (2)
3.       Attorney Fees                                                    $300.00 01/23/19 (Plan Review);             (3)    $300.00
4.       Filing fees and court costs                                                                                  (4)
5.       Bankruptcy/Proof of claim fees                                                                               (5)
6.       Appraisal/Broker’s price opinion fees                                                                        (6)
7.       Property inspection fees                                                                                     (7)
8.       Tax Advances (non-escrow)                                                                                    (8)
9.       Insurance advances (non-escrow)                                                                              (9)
         Property preservation expenses.
10.      Specify:________________                                                                                     (10)
         Other.
11.      Specify:_____________________________________                                                                (11)
         Other.
12.      Specify:_____________________________________                                                                (12)
         Other.
13.      Specify:_____________________________________                                                                (13)
         Other.
14.      Specify:_____________________________________                                                                (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
         Case 19-01213                    Doc 15       Filed 02/08/19 Entered 02/08/19 16:00:11                          Desc Main
                                                         Document     Page 2 of 3

Debtor 1               Zaid K. Aljazi                                                     Case number (if known)   19-01213
                      First Name        Middle Name        Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x      /s/ Joel P. Fonferko                                                    Date        2/8/2019
                         Signature



Print                    Joel P. Fonferko                                                        Title      Attorney for Creditor
                         First Name          Middle Name               Last Name



Company                  Codilis & Associates, P.C.


Address                  15W030 North Frontage Road, Suite 100
                         Number          Street

                         Burr Ridge                        IL               60527
                         City                               State           ZIP Code



Contact phone            (630) 794-5300                                                          Email      ND-Two@il.cslegal.com

                                                                                                                                    File #14-19-00792




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 2
       Case 19-01213              Doc 15   Filed 02/08/19 Entered 02/08/19 16:00:11          Desc Main
B 10 (Supplement 2) (12/11)
                                             Document     Page 3 of 3



                                              CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on February 8, 2019 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on February 8, 2019.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
through ECF
Zaid K. Aljazi, Debtor(s), 3233 W. Berteau Ave., Chicago, IL 60618
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, Region 11, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
FILE #(14-19-00792)

NOTE: This law firm is a debt collector.
